                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

ARMANIE HODGES,                          )
                                         )
                    Plaintiff,           )
                                         )
v.                                       )      Case No. CIV-21-00292-JD
                                         )
OKLAHOMA COUNTY JAIL, et al.,            )
                                         )
                    Defendants.          )

                                        ORDER

      Before the Court is a Report and Recommendation [Doc. No. 5] issued by United

States Magistrate Judge Amanda Maxfield Green on May 12, 2021, recommending that

Plaintiff’s Complaint [Doc. No. 1] be dismissed. Specifically, Judge Green recommended

that (1) the Court dismiss Plaintiff’s claims against Oklahoma County Detention Center

(incorrectly named as Oklahoma County Jail) and Oklahoma City Police Department

(incorrectly named as Oklahoma Police Department) with prejudice, and (2) the Court

dismiss Plaintiff’s remaining claims against Captain/Lieutenant “Carter” and “All

Officers” of the Oklahoma City Police Department without prejudice. [Doc. No. 5 at 5].

Judge Green further recommended that Plaintiff’s Motion for Leave to Proceed in forma

pauperis [Doc. No. 2] be denied as moot. [Doc. No. 5 at 5].

      Judge Green advised Plaintiff that the deadline to file an objection to the Report

and Recommendation was June 2, 2021, and that Plaintiff’s failure to timely object would

waive her right to appellate review of the recommended dismissal. [See Doc. No. 5 at 5].

See also Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).
       To date, Plaintiff has not filed an objection to the Report and Recommendation or

requested an extension of time to do so. The Court notes that the attempt to serve Plaintiff

with the Report and Recommendation at her address of record failed. [See Doc. No. 6].

However, Plaintiff is responsible for notifying the Court of any change of address, and

“[p]apers sent by the court will be deemed delivered if sent to the last known address

given to the court.” LCvR5.4(a); see Theede v. U.S. Dep’t of Labor, 172 F.3d 1262, 1267

(10th Cir. 1999) (“The parties are far better situated to know of any errors in their address

information, thus, they bear the burden of filing notice of a change of address . . . . The

fact [plaintiff] is acting pro se does not eliminate this burden.”).

       With no objection being filed, the Court ACCEPTS and ADOPTS the Report and

Recommendation [Doc. No. 5] in its entirety. Accordingly, the Court DISMISSES

Plaintiff’s claims against the Oklahoma County Detention Center (incorrectly named as

Oklahoma County Jail) and the Oklahoma City Police Department (incorrectly named as

Oklahoma Police Department) with prejudice, and DISMISSES Plaintiff’s claims against

Captain/Lieutenant “Carter” and “All Officers” of the Oklahoma City Police Department

without prejudice. Plaintiff’s Motion for Leave to Proceed in forma pauperis [Doc. No.

2] is DENIED AS MOOT.

       IT IS SO ORDERED this 29th day of June 2021.




                                               2
